DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Action is in response to the Response filed on 1/25/2021.
Claims 1, 2, 4-7, and 9-13 are now pending in this application. Claims 1, 4-6, and 9-13 have been amended. Claims 3, 8, and 4-20 have been cancelled.


Specification
The use of the trademarks such as BLUETOOTH™ has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Examiner suggests utilizing BLUETOOTH™ with the indicated subscript for each appearance.

Claim Objections
Claims 6 and 12 are objected to because of the following minor informalities:  
Claim 6, line 22, replace … scrolling the list … by … scroll the list …
Claim 6, line 24, replace … changing the indices … by … change the indices …
Claim 12, line 3, replace … ends in area … by … ends in an area …
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Independent claims 1, 2, 4-7, and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima et al., US PGPUB 2012/0124469 A1 (hereinafter as Nakajima) in view of Jitkoff et al., US PGPUB 2015/0199123 A1 (hereinafter as Jitkoff) and Ording, US PGPUB 2009/0073194 A1 (hereinafter as Ording).

Regarding independent claim 1, Nakajima teaches a method [see e.g. title; abstract and figs. 7; see also figs. 5] comprising: 
obtaining a list including a plurality of first items corresponding to letters of a first alphabet and a plurality of second items corresponding to letters of a second alphabet, wherein the second alphabet is different from the first alphabet [see e.g. abstract; fig. 5A and [0225], last 5 lines; fig. 7A, step 702 and [0008], especially lines 7-11, all clearly indicating items and corresponding indices from at least two different languages; see also portions cited for the following limitation regarding indices and first and second alphabets]; and
displaying, on a touch screen of an electronic device [see e.g. [0212], lines 6-8], an index bar area and at least a portion of the plurality of first items included in the list [see fig. 5A; note portions of song listings including names 506 written in English described in [0170]; note also index bar element (aka index area) 502], wherein a plurality of first indices are displayed together with a second representative index in the index bar area, the plurality of first indices respectively corresponding to letters of the first alphabet and sequentially arranged in a first predetermined order, the second representative index being one of entire letters of the second alphabet [note that the index bar element (aka index area) 502 includes sub-elements 502-A and 502-B described in [0176]-[0178]; note also in [0177]-[0178] the description of correspondence of the second and first plurality of indices to the at least one second and first items respectively and also the sequential arrangement of indices according to a predetermined order; note that the second index area 502-A in Nakajima includes a second representative index “hiragana character” for the Japanese items; Examiner notes that nothing in the claim limitation precludes the display from having other items from the plurality of second items or other of the indices of the second alphabet; also note the embodiment described in [0226] indicating the first and last indices as being significant for display (for kana characters in Japanese) and that a plurality of indices would include the entire alphabet but which is not always feasible to display].

Nakajima does not explicitly teach:
entire letters of the first alphabet
based on a first user input selecting the second representative index in the index bar area, changing indices displayed in the index bar area by: 
in place of the second representative index, displaying a plurality of second indices, respectively corresponding to the entire letters of the second alphabet, sequentially arranged in a second predetermined order; and 
in place of the plurality of first indices sequentially arranged in the first predetermined order, displaying a first representative index which is one of the entire letters of the first alphabet; 
based on a second user input on an area in which at least the portion of the plurality of first items are displayed, scrolling the list; and 
based on a portion of the plurality of second items being displayed by scrolling the list, changing the indices displayed in the index bar area by: 
in place of the second representative index, displaying the plurality of second indices, respectively corresponding to the entire letters of the second alphabet, sequentially arranged in the second predetermined order; and 
in place of the plurality of first indices sequentially arranged in the first predetermined order, displaying the first representative index which is the one of the entire letters of the first alphabet.  

Jitkoff teaches an expandable and collapsible graphical user interface element [see title; abstract; and figs. 2A and 2B; see also [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stacked possibly to a left of right edge of an interface] for which based on a user input selecting a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item], the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
in place of the representative item, displaying a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
in place of the plurality of previously displayed items, displaying a corresponding representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B].

Note that Nakajima teaches the display of a plurality of indices, respectively corresponding to the letters of the corresponding alphabet, sequentially arranged in a corresponding predetermined order [refer to the portions cited for the analogous display (including sequential arrangement of indices according to a predetermined order) for the plurality of first indices above].
It is to be noted that while the plurality of indices displayed by Nakajima is not always the entire alphabet, Jitkoff teaches displaying as many elements as possible in the expanded state of the interface [see [0022]]. Therefore, it would have been obvious to display the entire letters in the expanded index area in the combination that includes expansion and collapsing.


It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima and Jitkoff at the time the invention was made, to modify the display of the first and second index areas (including the capability of displaying the plurality of corresponding indices sequentially arranged in a corresponding predetermined order) taught by Nakajima responsive to the user input similar to the in-place expandable and collapsible interface element taught by Jitkoff, such that expansion and downscaling of the first and second index areas occurs based on detection of selection gesture to select the representative index. It would have also been obvious to further specify displaying the entire alphabetical characters for each index type when in the expanded state. Examiner notes that Jitkoff teaches that the expandable and collapsible UI element can be vertically stacked along a side of the screen as in [0026]-[0027] of Jitkoff, which makes it a good candidate to be incorporated into the index bar area as a modification to Nakajima’s index bar area. 

The motivation for this obvious combination of these teachings would be to further enhance the operability of Nakajima’s index area by adding a feature of automatic expansion and collapsing of categorized items within that area [see e.g. Jitkoff, [0008]-[0009]] which will provide the benefit of having a more organized and tidy information panel that fits the user’s need for navigation without cluttering the display, thus providing a more efficient and pleasant interaction [see also Jitkoff, [0017]] which utilizes the space management mechanism taught by Jitkoff to offer a comprehensive listing to the user of only the currently used indices. This will be especially useful for screens with small areas where displaying all the indices of all categories in the index bar area as taught by Nakajima would have resulted in small-sized indices that are hard 

Nakajima/Jitkoff does not explicitly teach:
based on a second user input on an area in which at least the portion of the plurality of first items are displayed, scrolling the list; and 
based on a portion of the plurality of second items being displayed by scrolling the list, changing the indices displayed in the index bar area by: 
in place of the second representative index, displaying the plurality of second indices, respectively corresponding to the entire letters of the second alphabet, sequentially arranged in the second predetermined order; and 
in place of the plurality of first indices sequentially arranged in the first predetermined order, displaying the first representative index which is the one of the entire letters of the first alphabet.  


Ording teaches:
based on a user input on an area in which at least a certain portion of items of a list are displayed, scrolling the list [see e.g. abstract, lines 1-6; see also fig. 5, steps 502 and 504; see also [0162]-[0165] indicating different portions/subsets of the list being scrolled through], and 
based on scrolling the list, changing indices displayed in an index bar area [see display of an index in a certain area described in [0162]; especially note the display of a respective index symbol based on list item subsets based on scrolling the list, as described in [0168]-[0169]].

Again, as above, Jitkoff teaches the expandable and collapsible graphical user interface see title; abstract; and figs. 2A and 2B; see also [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stack possibly to a left of right edge of an interface] for which based on an identification of a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item] the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
in place of the representative item, displaying a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
in place of the plurality of previously displayed items, displaying a corresponding representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B].

Again, note that Nakajima teaches the display of a plurality of indices, respectively corresponding to the letters of the corresponding alphabet, sequentially arranged in a corresponding predetermined order [again refer to the portions cited for the analogous display (including sequential arrangement of indices according to a predetermined order) for the plurality of first indices above].

It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording at the time the invention was made, to modify the display of the index bar area taught by Nakajima to reflect scrolling of the list taught by Ording, and to further 

The motivation for the first obvious combination of Nakajima and Ording would be to further enhance the experience of the user by providing visual indication for navigation lists that have multiple subsets. The motivation for the second obvious repetitive combination of Nakajima/Ording with Jitkoff’s automatic expansion and collapsing feature would be to further enhance the operability of Nakajima/Ording’s index display by adding a feature of automatic expansion and collapsing of categorized items within that area [see e.g. Jitkoff, [0008]-[0009]] which will again provide the benefit of having a more organized and tidy information panel that fits the user’s need for navigation without cluttering the display, thus providing a more efficient and pleasant interaction [see also Jitkoff, [0017]]. This again will be especially useful for screens with small areas where displaying all the indices of all categories in the index bar area as taught by Nakajima would have resulted in small-sized indices that are hard to recognize.


Regarding independent claim 6, Nakajima teaches an electronic device [see e.g. title; abstract and figs. 1-4 and 8] comprising:
a touch screen [see e.g. fig. 3A, 340; note the indication of a touchscreen in [0134]; see also fig. 4A, 112]; and 
at least one processor [fig. 3A, 310; and description in [0134]] configured to: 
see e.g. abstract; fig. 5A and [0225], last 5 lines; fig. 7A, step 702 and [0008], especially lines 7-11, all clearly indicating items and corresponding indices from at least two different languages; see also portions cited for the following limitation regarding indices and first and second alphabets]; and
display, on a touch screen of an electronic device [see e.g. [0212], lines 6-8], an index bar area and at least a portion of the plurality of first items included in the list [see fig. 5A; note portions of song listings including names 506 written in English described in [0170]; note also index bar element (aka index area) 502], wherein a plurality of first indices are displayed together with a second representative index in the index bar area, the plurality of first indices respectively corresponding to letters of the first alphabet and sequentially arranged in a first predetermined order, the second representative index being one of entire letters of the second alphabet [note that the index bar element (aka index area) 502 includes sub-elements 502-A and 502-B described in [0176]-[0178]; note also in [0177]-[0178] the description of correspondence of the second and first plurality of indices to the at least one second and first items respectively and also the sequential arrangement of indices according to a predetermined order; note that the second index area 502-A in Nakajima includes a second representative index “hiragana character” for the Japanese items; Examiner notes that nothing in the claim limitation precludes the display from having other items from the plurality of second items or other of the indices of the second alphabet; also note the embodiment described in [0226] indicating the first and last indices as being significant for display (for kana characters in Japanese) and that a plurality of indices would include the entire alphabet but which is not always feasible to display].

Nakajima does not explicitly teach:
that the plurality of first indices respectively corresponding to entire letters of the first alphabet
based on a first user input selecting the second representative index in the index bar area, changing indices displayed in the index bar area by: 
in place of the second representative index, displaying a plurality of second indices, respectively corresponding to the entire letters of the second alphabet, sequentially arranged in a second predetermined order; and 
in place of the plurality of first indices sequentially arranged in the first predetermined order, displaying a first representative index which is one of the entire letters of the first alphabet; 
based on a second user input on an area in which at least the portion of the plurality of first items are displayed, scrolling the list; and 
based on a portion of the plurality of second items being displayed by scrolling the list, changing the indices displayed in the index bar area by: 
in place of the second representative index, displaying the plurality of second indices, respectively corresponding to the entire letters of the second alphabet, sequentially arranged in the second predetermined order; and 


Jitkoff teaches an expandable and collapsible graphical user interface element [see title; abstract; and figs. 2A and 2B; see also [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stacked possibly to a left of right edge of an interface] for which based on a user input selecting a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item], the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
in place of the representative item, displaying a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
in place of the plurality of previously displayed items, displaying a corresponding representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B].

Note that Nakajima teaches the display of a plurality of indices, respectively corresponding to the letters of the corresponding alphabet, sequentially arranged in a corresponding predetermined order [refer to the portions cited for the analogous display (including sequential arrangement of indices according to a predetermined order) for the plurality of first indices above].
It is to be noted that while the plurality of indices displayed by Nakajima is not always the entire alphabet, Jitkoff teaches displaying as many elements as possible in the expanded state of the interface [see [0022]]. Therefore, it would have been obvious to display the entire letters in the expanded index area in the combination that includes expansion and collapsing.

It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima and Jitkoff at the time the invention was made, to modify the display of the first and second index areas (including the capability of displaying the plurality of corresponding indices sequentially arranged in a corresponding predetermined order) taught by Nakajima responsive to the user input similar to the in-place expandable and collapsible interface element taught by Jitkoff, such that expansion and downscaling of the first and second index areas occurs based on detection of selection gesture to select the representative index. It would have also been obvious to further specify displaying the entire alphabetical characters for each index type when in the expanded state. Examiner notes that Jitkoff teaches that the expandable and collapsible UI element can be vertically stacked along a side of the screen as in [0026]-[0027] of Jitkoff, which makes it a good candidate to be incorporated into the index bar area as a modification to Nakajima’s index bar area. 

The motivation for this obvious combination of these teachings would be to further enhance the operability of Nakajima’s index area by adding a feature of automatic expansion and collapsing of categorized items within that area [see e.g. Jitkoff, [0008]-[0009]] which will provide the benefit of having a more organized and tidy information panel that fits the user’s 

Nakajima/Jitkoff does not explicitly teach:
based on a second user input on an area in which at least the portion of the plurality of first items are displayed, scrolling the list; and 
based on a portion of the plurality of second items being displayed by scrolling the list, changing the indices displayed in the index bar area by: 
in place of the second representative index, displaying the plurality of second indices, respectively corresponding to the entire letters of the second alphabet, sequentially arranged in the second predetermined order; and 
in place of the plurality of first indices sequentially arranged in the first predetermined order, displaying the first representative index which is the one of the entire letters of the first alphabet.  


Ording teaches:
based on a user input on an area in which at least a certain portion of items of a list are displayed, scrolling the list [see e.g. abstract, lines 1-6; see also fig. 5, steps 502 and 504; see also [0162]-[0165] indicating different portions/subsets of the list being scrolled through], and 
see display of an index in a certain area described in [0162]; especially note the display of a respective index symbol based on list item subsets based on scrolling the list, as described in [0168]-[0169]].

Again, as above, Jitkoff teaches the expandable and collapsible graphical user interface element [see title; abstract; and figs. 2A and 2B; see also [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stack possibly to a left of right edge of an interface] for which based on an identification of a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item] the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
in place of the representative item, displaying a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
in place of the plurality of previously displayed items, displaying a corresponding representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B].

Again, note that Nakajima teaches the display of a plurality of indices, respectively corresponding to the letters of the corresponding alphabet, sequentially arranged in a corresponding predetermined order [again refer to the portions cited for the analogous display (including sequential arrangement of indices according to a predetermined order) for the plurality of first indices above].

It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording at the time the invention was made, to modify the display of the index bar area taught by Nakajima to reflect scrolling of the list taught by Ording, and to further specify responsive to the change of indices caused by the combination, displaying the modified interface similar to the in-place expandable and collapsible interface element taught by Jitkoff, such that respective expansion and downscaling of the second and first index areas occurs based on identification of the updated representative index resulting from scrolling. 

The motivation for the first obvious combination of Nakajima and Ording would be to further enhance the experience of the user by providing visual indication for navigation lists that have multiple subsets. The motivation for the second obvious repetitive combination of Nakajima/Ording with Jitkoff’s automatic expansion and collapsing feature would be to further enhance the operability of Nakajima/Ording’s index display by adding a feature of automatic expansion and collapsing of categorized items within that area [see e.g. Jitkoff, [0008]-[0009]] which will again provide the benefit of having a more organized and tidy information panel that fits the user’s need for navigation without cluttering the display, thus providing a more efficient and pleasant interaction [see also Jitkoff, [0017]]. This again will be especially useful for screens with small areas where displaying all the indices of all categories in the index bar area as taught by Nakajima would have resulted in small-sized indices that are hard to recognize.


Regarding independent claim 11, Nakajima teaches a non-transitory machine-readable storage device [see e.g. [0011]] storing instructions that, when executed by at least one processor of an electronic device [see the device in e.g. title; abstract and figs. 1-4 and 8], cause the at least one processor [see e.g. fig. 3A, 310; and description in [0134]]  to perform operations comprising:  
obtaining a list including a plurality of first items corresponding to letters of a first alphabet and a plurality of second items corresponding to letters of a second alphabet, wherein the second alphabet is different from the first alphabet [see e.g. abstract; fig. 5A and [0225], last 5 lines; fig. 7A, step 702 and [0008], especially lines 7-11, all clearly indicating items and corresponding indices from at least two different languages; see also portions cited for the following limitation regarding indices and first and second alphabets]; and
displaying, on a touch screen of an electronic device [see e.g. [0212], lines 6-8], an index bar area and at least a portion of the plurality of first items included in the list [see fig. 5A; note portions of song listings including names 506 written in English described in [0170]; note also index bar element (aka index area) 502], wherein a plurality of first indices are displayed together with a second representative index in the index bar area, the plurality of first indices respectively corresponding to letters of the first alphabet and sequentially arranged in a first predetermined order, the second representative index being one of entire letters of the second alphabet [note that the index bar element (aka index area) 502 includes sub-elements 502-A and 502-B described in [0176]-[0178]; note also in [0177]-[0178] the description of correspondence of the second and first plurality of indices to the at least one second and first items respectively and also the sequential arrangement of indices according to a predetermined order; note that the second index area 502-A in Nakajima includes a second representative index “hiragana character” for the Japanese items; Examiner notes that nothing in the claim limitation precludes the display from having other items from the plurality of second items or other of the indices of the second alphabet; also note the embodiment described in [0226] indicating the first and last indices as being significant for display (for kana characters in Japanese) and that a plurality of indices would include the entire alphabet but which is not always feasible to display].

Nakajima does not explicitly teach:
that the plurality of first indices respectively corresponding to entire letters of the first alphabet
based on a first user input selecting the second representative index in the index bar area, changing indices displayed in the index bar area by: 
in place of the second representative index, displaying a plurality of second indices, respectively corresponding to the entire letters of the second alphabet, sequentially arranged in a second predetermined order; and 
in place of the plurality of first indices sequentially arranged in the first predetermined order, displaying a first representative index which is one of the entire letters of the first alphabet; 
based on a second user input on an area in which at least the portion of the plurality of first items are displayed, scrolling the list; and 
based on a portion of the plurality of second items being displayed by scrolling the list, changing the indices displayed in the index bar area by: 

in place of the plurality of first indices sequentially arranged in the first predetermined order, displaying the first representative index which is the one of the entire letters of the first alphabet.  

Jitkoff teaches an expandable and collapsible graphical user interface element [see title; abstract; and figs. 2A and 2B; see also [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stacked possibly to a left of right edge of an interface] for which based on a user input selecting a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item], the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
in place of the representative item, displaying a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
in place of the plurality of previously displayed items, displaying a corresponding representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B].

Note that Nakajima teaches the display of a plurality of indices, respectively refer to the portions cited for the analogous display (including sequential arrangement of indices according to a predetermined order) for the plurality of first indices above].
It is to be noted that while the plurality of indices displayed by Nakajima is not always the entire alphabet, Jitkoff teaches displaying as many elements as possible in the expanded state of the interface [see [0022]]. Therefore, it would have been obvious to display the entire letters in the expanded index area in the combination that includes expansion and collapsing.

It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima and Jitkoff at the time the invention was made, to modify the display of the first and second index areas (including the capability of displaying the plurality of corresponding indices sequentially arranged in a corresponding predetermined order) taught by Nakajima responsive to the user input similar to the in-place expandable and collapsible interface element taught by Jitkoff, such that expansion and downscaling of the first and second index areas occurs based on detection of selection gesture to select the representative index. It would have also been obvious to further specify displaying the entire alphabetical characters for each index type when in the expanded state. Examiner notes that Jitkoff teaches that the expandable and collapsible UI element can be vertically stacked along a side of the screen as in [0026]-[0027] of Jitkoff, which makes it a good candidate to be incorporated into the index bar area as a modification to Nakajima’s index bar area. 

The motivation for this obvious combination of these teachings would be to further 

Nakajima/Jitkoff does not explicitly teach:
based on a second user input on an area in which at least the portion of the plurality of first items are displayed, scrolling the list; and 
based on a portion of the plurality of second items being displayed by scrolling the list, changing the indices displayed in the index bar area by: 
in place of the second representative index, displaying the plurality of second indices, respectively corresponding to the entire letters of the second alphabet, sequentially arranged in the second predetermined order; and 
in place of the plurality of first indices sequentially arranged in the first predetermined order, displaying the first representative index which is the one of the entire letters of the first alphabet.  


Ording teaches:
see e.g. abstract, lines 1-6; see also fig. 5, steps 502 and 504; see also [0162]-[0165] indicating different portions/subsets of the list being scrolled through], and 
based on scrolling the list, changing indices displayed in an index bar area [see display of an index in a certain area described in [0162]; especially note the display of a respective index symbol based on list item subsets based on scrolling the list, as described in [0168]-[0169]].

Again, as above, Jitkoff teaches the expandable and collapsible graphical user interface element [see title; abstract; and figs. 2A and 2B; see also [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stack possibly to a left of right edge of an interface] for which based on an identification of a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item] the items displayed in the interface element are replaced [again see [0027]; see also [0017], especially last 6 lines] as follows:
in place of the representative item, displaying a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
in place of the plurality of previously displayed items, displaying a corresponding representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B].

Again, note that Nakajima teaches the display of a plurality of indices, respectively again refer to the portions cited for the analogous display (including sequential arrangement of indices according to a predetermined order) for the plurality of first indices above].

It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording at the time the invention was made, to modify the display of the index bar area taught by Nakajima to reflect scrolling of the list taught by Ording, and to further specify responsive to the change of indices caused by the combination, displaying the modified interface similar to the in-place expandable and collapsible interface element taught by Jitkoff, such that respective expansion and downscaling of the second and first index areas occurs based on identification of the updated representative index resulting from scrolling. 

The motivation for the first obvious combination of Nakajima and Ording would be to further enhance the experience of the user by providing visual indication for navigation lists that have multiple subsets. The motivation for the second obvious repetitive combination of Nakajima/Ording with Jitkoff’s automatic expansion and collapsing feature would be to further enhance the operability of Nakajima/Ording’s index display by adding a feature of automatic expansion and collapsing of categorized items within that area [see e.g. Jitkoff, [0008]-[0009]] which will again provide the benefit of having a more organized and tidy information panel that fits the user’s need for navigation without cluttering the display, thus providing a more efficient and pleasant interaction [see also Jitkoff, [0017]]. This again will be especially useful for screens with small areas where displaying all the indices of all categories in the index bar area as taught 

Regarding claims 2, 7, and 12, the rejections of independent claims 1, 6, and 11 are respectfully incorporated. 
Nakajima further teaches a user input including a touch input on an area in which an index is displayed for selecting that index [see e.g. [0008], last 5 lines].
Jitkoff further teaches that the user input resulting in the change in the display of items includes a selection on an area in which the representative item is displayed [again see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item].
It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording at the time the invention was made, to combine these teachings to modify the area-selection input taught by Jitkoff to be a touch input on that area to fit the touchscreen of the combination of Nakajima/Jitkoff.  The motivation for this obvious combination of these teachings would be to enable the intuitive item selection mechanism taught by Jitkoff on any touch-based display.


Regarding claims 4, 9, and 13, the rejections of claims 1, 6, and 11 are respectfully incorporated. Nakajima further teaches that:
the first representative index is, among the plurality of first indices, a first index or a last index in alphabetical order [see e.g. [0227] indicating the first and last indices in alphabetic order as being significant for display among the plurality of indices which would include the entire English alphabet which is not always feasible to display], and 
the second representative index is, among the plurality of second indices, a first index or a last index in alphabetical order [see e.g. [0226] indicating the first and last indices in alphabetic order as being significant for display (for kana characters in Japanese) and that a plurality of indices would include the entire alphabet but which is not always feasible to display].


Regarding claims 5 and 10, the rejection of independent claims 1 and 6 are respectively incorporated. 
Ording further teaches: 
scrolling based on user inputs [see e.g. abstract, lines 1-6; see also fig. 5, steps 502 and 504; see also [0162]-[0165] indicating different portions/subsets of the list being scrolled through]; and 
based on the portion of the plurality of items being displayed by scrolling the list, changing indices displayed in the index bar area [see display of an index in a certain area described in [0162]; especially note the display of a respective index symbol based on list item subsets based on scrolling the list, as described in [0168]-[0169]].

Again, as above, Jitkoff teaches the expandable and collapsible graphical user interface element [see title; abstract; and figs. 2A and 2B; see also [0026] and [0027], lines 1-7 and especially note the example of an edge-docketed panel vertically stack possibly to a left of right edge of an interface] for which based on an identification of a certain representative item [see e.g. [0027], especially lines 7-11 and 21-26 indicating selection of a certain categorical representative item] the items displayed in the interface element are replaced [again see [0027] indicating expanding a selected category, and automatically collapsing other categories; see also [0017], especially last 6 lines] as follows:
in place of the representative item, displaying a plurality of corresponding items [see e.g. the expansion of a selected category in [0017] and by comparing figs. 2A and 2B]; and 
in place of the plurality of previously displayed items, displaying a corresponding representative item [see the collapse of other non-selected categories described in [0017] and note that the corresponding representative items remain displayed as shown in fig. 2B].
Note also in Jitkoff the vertical stacking of representative items at a left or right edge of a display screen and see also figs. 2A and 2B that show an initial expansion of area 206; note that after another representative item is selected area 206 will collapse as the newly selected area expands. Examiner notes that Jitkoff’s teachings shows interchangeable expansion and collapse of different areas of the GUI element of interest and thus it clearly teaches exchanging roles of first and second areas along with their respective representative items and plurality of expanded items. 

Again Examiner notes that Nakajima teaches the display of a plurality of indices, respectively corresponding to the letters of the corresponding alphabet, sequentially arranged in a corresponding predetermined order [note that the index bar element (aka index area) 502 includes sub-elements 502-A and 502-B described in [0176]-[0178]; note also in [0177]-[0178] the description of correspondence of the second and first plurality of indices to the at least one second and first items respectively and also the sequential arrangement of indices according to a predetermined order].
It is further to be noted that while the plurality of indices displayed by Nakajima is not always the entire alphabet, Jitkoff teaches displaying as many elements as possible in the expanded state of the interface [see [0022]]. 

It would have been obvious to a person of ordinary skill in the art, having the teachings of Nakajima, Jitkoff, and Ording, at the time the invention was made, to combine these teachings to include further list scrolling and further change of indices as taught by Ording. It would have also been further obvious to change the indices by applying the in-place expandable collapsible interface element and mechanism taught by Jitkoff to expand the first plurality of indices and contract the second ones. Finally, it would have also been further obvious having these teachings to further specify displaying the entire alphabetical characters for each index type when in the expanded state.  

Kindly refer to the rejection of the independent claims for motivations to combine Nakajima, Ording, and Jitkoff,


Response to Arguments
Regarding objections to the specifications regarding the use of trademarks, Examiner respectfully reiterates the request to accompany the trademark term by the generic terminology. Examiner suggests utilizing BLUETOOTH™ with the indicated subscript for each appearance.

Applicant’s prior art arguments with respect to currently amended claims 1, 6, and 11 have been fully considered, but they are not persuasive.
Applicant first argues that the amended claims now recite “… the plurality of first indices respectively corresponding to entire letters of the first alphabet...” [Response to Office Action p. 9]. Examiner respectively notes that while the plurality of indices displayed by Nakajima is not always the entire alphabet, Jitkoff teaches displaying as many elements as possible in the expanded state of the interface [see [0022] of Jitkoff]. Therefore, it would have been obvious to display the entire letters in the expanded index area in the combination that includes expansion and collapsing.
Applicant then argues that “The Office Action makes no allegation that Jitkoff even taught "the plurality of first indices corresponding to and sequentially arrange in a first predetermined order...," much less the amended limitation” [see Response to Office Action, p. 9, middle paragraph]. Examiner respectfully notes that the above-indicated sequential arrangement in a predetermined order is in fact taught by the primary reference, Nakajima [see e.g. in [0177]-[0178] the sequential arrangement of indices according to a predetermined order (alphabetic order, gojuon order, etc…)].
That is, the scroll bar (150) does not include indices in Jitkoff. Therefore, indices in the scroll bar (150) cannot be changed because the scroll bar (150) does not include indices in Jitkoff.” [see Response to Office Action, p. 10, second paragraph]. Examiner respectfully notes that the index bar in the primary reference, Nakajima, has indices. Furthermore, Ording (which is relied upon for the input causing scrolling) teaches a scrolling that changes portions of content being displayed including exemplary changes in an index area [see e.g. Ording, [0162]-[0165] indicating different portions/subsets of the list being scrolled through; and [0168]-[0169] describing the display of a respective index symbol based on list item subsets based on scrolling the list].
Finally, regarding Applicant’s arguments regarding the amended limitations of independent claims 1, 6, and 11 [as on p. 10-11 of the Response to Office Action], Examiner respectfully refers Applicant to the updated rejection presented above.
Examiner reminds Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Examiner respectfully asserts the rejection of independent claims 1, 6, and 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima in view of Jitkoff and Ording, as per above. Kindly refer to the full rejection for further details.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060036942 A1
Method and apparatus for searching data
Carter; John Mervyn
US 20070277110 A1
INTEGRATED METHOD AND SYSTEM FOR ACCESSING AND AGGREGATING DISPARATE REMOTE SERVER SERVICES
Rogers; Steven et al.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145